Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a signal receiver unit, a clutter remover unit, a signal intensity acquirer unit, a ToA variance acquirer unit, a frequency acquirer unit, a gesture recognition unit, a fitting unit,  in claims 1-9
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to disclose the subject matter as claims under 112 6th paragraph. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear whether the claims under 112 6th paragraph are hardware, software, or some combination. Currently the units are black boxes.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hand-Based Gesture Recognition for Vehicular Application Using IR-UWB Radar Published  April 11, 2017 authored by Khan, Leem and Cho, hereinafter, Leem. Examiner notes one author is different than the application. 

In regards to claim 1, Leem teaches a gesture recognition device using a radar, the gesture recognition device comprising (abstract): 
	a signal receiver unit configured to receive radar signals reflected by a gesture of a user (fig.1 raw signal) section 1;  
	a clutter remover unit configured to remove clutter from the signals received at the signal receiver unit;(fig. 1 clutter removal)  
	a signal intensity variance acquirer unit configured to acquire a variance of signal intensity values from the reflected signals having the clutter removed therefrom (2.2.1 pg 6 of 18));  
	a ToA variance acquirer unit configured to acquire ToA's (times of 

reflected signals having the clutter removed therefrom and configured to 
acquire a variance of the acquired ToA's corresponding to the maximum values (2.2.2. pg. 7 of 18);  
	a frequency acquirer unit configured to compute a frequency of the reflected 
signals having the clutter removed therefrom (2.2.3)); 
	 a reference database configured to store reference feature information of a predetermined plurality of reference gestures;  and a gesture recognition unit configured to determine which reference gesture a gesture of the user corresponds to by using the signal intensity variance, the maximum value ToA variance, the frequency, and the reference feature information stored in the reference database (2.3). 


8.	In regards to claim 10, Leem teaches gesture recognition method using a radar, the gesture recognition method 
comprising: 
	(a) receiving radar signals reflected by a gesture of a user; (fig.1 raw signal) section 1
	(b) removing clutter from the signals received at said step (a); (fig. 1 clutter removal)  
	(c) acquiring a signal intensity variance from the reflected signals having the clutter removed therefrom; (2.2.1 pg 6 of 18));   
	(d) acquiring ToA's (times of arrival) corresponding to maximum 

removed therefrom and acquiring a maximum value ToA variance defined as a 
variance of the acquired ToA's corresponding to the maximum values; (2.2.2. pg. 7 of 18);  
	 (e) computing and acquiring a frequency of the reflected signals having the clutter removed therefrom;  and (2.2.3));
	 (f) determining which reference gesture a gesture of the user corresponds to by using reference feature information of a predetermined plurality of reference gestures and the signal intensity variance, the maximum value ToA variance, and the frequency. (2.3).
In regards to claim 2, Leem teaches gesture recognition device using a radar according to claim 1, further comprising a fitting unit configured to determine whether or not a gesture is an intended gesture having intentional periodicity in the reflected signals having the clutter removed therefrom (3.1 and 3.3). 
In regards to claim 3, Leem teaches gesture recognition device using a radar according to claim 1, wherein the frequency acquirer unit determines whether the gesture of the user is a gesture with a large movement or a gesture with a small movement based on the maximum value ToA variance(fig. 8 magnitude and TOA) (fig. 12 ((b) Gesture distance 2.2.1). 
In regards to claim 4, Leem teaches gesture recognition device using a radar according to claim 3, wherein the frequency acquirer unit performs a FFT on the reflected signals having the clutter removed therefrom to compute the frequency, if the 
In regards to claim 5, Leem teaches gesture recognition device using a radar according to claim 3, wherein the frequency acquirer unit computes the frequency by subtracting an average of the ToA's corresponding to the maximum values from the ToA corresponding to the maximum value for each of the fast time signals and performing a FFT on the resultant signals, if the gesture of the user is determined to be a gesture with a large movement.(pg. 9 of 19 algorithm 3) 
In regards to claim 6, Leem teaches gesture recognition device using a radar according to claim 3, wherein the fitting unit determines whether or not a signal has periodicity by way of a sinusoidal fitting (section 3.3) for a gesture with a small movement and determines whether or not a signal has periodicity by way of an R-square fitting for a gesture with a large movement.(pg 4, 5 and 8 fig. 5), 
In regards to claim 7, Leem teaches gesture recognition device using a radar according to claim 1, wherein the reference feature information comprises a signal intensity variance, a maximum value ToA variance, and K-means clustering information for frequency for each reference gesture (pg. 10 of 18). 
In regards to claim 8, Leem teaches gesture recognition device using a radar according to claim 7, wherein the gesture recognition unit recognizes a gesture by using the signal intensity variance, maximum value ToA variance, and frequency acquired from the gesture of the user and distance information from a cluster center in a K-means space for each of the reference gestures (section 2.3). 
In regards to claim9, Leem teaches gesture recognition device using a radar according to claim 1, wherein the gesture recognition unit performs gesture recognition after normalizing the signal intensity variance, maximum value ToA variance, and frequency (section 3.3 and 3.4). 
In regards to claim 11, Leem teaches gesture recognition method using a radar according to claim 10, wherein said step (e) comprises determining whether the gesture of the user is a gesture with a large movement or a gesture with a small movement based on the maximum value ToA variance. (fig. 8 magnitude and TOA) (fig. 12 ((b) Gesture distance 2.2.1). 
In regards to claim 12, Leem teaches gesture recognition method using a radar according to claim 10, wherein said step (e) comprises performing a FFT on the reflected signals having the clutter removed therefrom to compute the frequency, if the gesture of the user is determined to be a gesture with a small movement, and computing the frequency by subtracting an average of the ToA's corresponding to the 
maximum values from the ToA corresponding to the maximum value for each of the 
fast time signals and performing a FFT on the resultant signals, if the gesture 
of the user is determined to be a gesture with a large movement (pg. 9 of 18 fig. 8 and algorithm 3). 
In regards to claim 13, Leem teaches gesture recognition method using a radar according to claim 10, wherein the reference feature information comprises a signal intensity variance, a maximum value ToA variance, and K-means clustering information for frequency for each reference gesture (section 3.3 and 3.4). 
In regards to claim 14, Leem teaches gesture recognition method using a radar according to claim 13, wherein said step (f) comprises recognizing a gesture by using the signal intensity variance, maximum value ToA variance, and frequency acquired from the gesture of the user and distance information from a cluster center in a K-means space for each of the reference gestures (section 2.3 pg. 10). 
In regards to claim 15, Leem teaches gesture recognition method using a radar according to claim 10, further comprising normalizing the acquired signal intensity variance, maximum value ToA variance, and frequency. (fig. 8 magnitude and TOA) (fig. 12 ((b) Gesture distance 2.2.1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/GRANT SITTA/Primary Examiner, Art Unit 2694